Citation Nr: 1547600	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee condition, to include as secondary to a service-connected left ankle condition.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from August 1986 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In October 2014, a videoconference hearing was held before the undersigned.  In March 2015, the Board remanded the listed issue for additional development.  

In July 2015, the RO in pertinent part denied service connection for any cervical cyst, endometriosis, ovary removal condition.  In August 2015, the Veteran submitted a VA Form 21-0958, Notice of Disagreement (NOD).  The NOD is pending in VACOLS (Veterans Appeals Control and Locator System) and thus, the Board declines to remand the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Board determined that the March 2011 VA joints examination was inadequate because the examiner ignored the x-ray findings of "mild spurring" in the right knee confirmed on x-ray.  The Board also found that an opinion was needed as to secondary service connection.  

The Board requested that the examiner provide a diagnosis of any current right knee disability found, including spurring, and for any right knee disability, should provide an opinion as to whether it was at least as likely as not that it had its clinical onset during active service or was related to service.  Alternatively, the examiner was requested to provide an opinion as to whether any right knee disability was either caused or aggravated beyond normal progression by the service-connected left ankle condition.  

The Veteran underwent a VA examination in May 2015.  Diagnosis was listed as right knee strain in 2001, 2003, and 2005.  On physical examination, range of right knee motion was abnormal with flexion being limited to 100 degrees.  There was objective evidence of localized tenderness or pain on palpation of the medial/lateral joint spaces and posterior medial aspect of fossa and there was crepitus.  Strength in the right knee was 4/5 and the examiner stated that the etiology of this was unclear.  There was no meniscus condition.  The examiner provided a negative opinion on direct service connection and stated:

Based on review of STR it appears that any RIGHT KNEE CONDITION that veteran had during active military service was acute and transitory.  Treated and resolved without limitation as stated in 2007 evaluation.  Veteran has had several weather related injuries/falls post military and they may be contributing to her current symptoms.  There is no radiologic evidence of bone spurring or meniscal injury found at this time.  No current knee condition outside of pain, arthralgia, which is a symptom, not a diagnosis.  

Regarding secondary service connection, the examiner stated that the baseline level of severity was that there were no complaints or concerns as to the right knee until 2001 and that no correlation between the left ankle and the acute injury to the right knee was established.  The examiner stated that the current severity of the claimed condition was greater than the baseline and that it was at least as likely as not aggravated beyond its natural progression by the service-connected condition.  However, the examiner went on to state that baseline was no pain and subsequent injuries have caused increased pain.  No direct correlation with the left ankle condition is evident.  

On review, the Board finds this opinion inadequate and it must be returned for addendum.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  First, the examiner appears to be saying that there is no diagnosis, yet medical opinions were provided as to both direct and secondary service connection based on aggravation.  Second, the opinion on aggravation appears contradictory.  That is, the examiner states the condition is aggravated by the service-connected condition yet goes on to provide a rationale which indicates that it was not due to the service-connected left ankle.  

The Board further notes that the Veteran is a Persian Gulf veteran and if her symptoms cannot be attributed to a known clinical diagnosis, then the undiagnosed illness provisions are for consideration.  See 38 C.F.R. § 3.117 (2015).  A Persian Gulf examination was accomplished in June 2015 but was not considered by the RO as concerns this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Return the May 2015 right knee examination for addendum.  If the May 2015 examiner is not available, the requested information should be obtained from a similarly qualified VA examiner.  Additional physical examination is not necessary unless requested by the examiner.  The electronic claims folder must be available for review.  

The examiner is requested to respond to the following:

(a) Does the Veteran have a current right knee disorder?  In making this determination, the examiner should explain the significance of the finding of "mild spurring" shown on the March 2011 x-ray.  The examiner should also address the significance of the objective findings such as limitation of motion, etc. shown on the May 2015 VA examination.  
(b) If and only if the Veteran is shown to have a diagnosed right knee disorder, provide an opinion as to whether it is at least as likely as not related to active military service or events therein.  

(c) If any diagnosed right knee disorder is not related to active military service, then provide an opinion as to whether it is at least as likely as not proximately due to or caused by the service-connected left ankle condition. 

(d) If the answer to (c) is negative, then provide an opinion as to whether any diagnosed right knee disorder is at least as likely as not aggravated (permanently worsened) beyond its natural progression by the service-connected left ankle condition.  If aggravation is found, identify the baseline level of disability.  It is not necessary to identify any baseline or increased level of disability if the aggravation is not due to the service-connected left ankle condition.  

(e) If the Veteran's complaints of right knee pain and objective findings such as limitation of motion, etc. cannot be attributed to a known clinical diagnosis, the examiner should so state and is further requested to indicate whether the right knee symptoms are at least as likely as not  manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness.  

A complete rationale must be provided for any opinion offered.  

2.  Thereafter, readjudicate the issue of service connection for a right knee condition.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







